ACCEPTED
                                                                                                                                            01-18-00210-cv
                                                                                                                                FIRST COURT OF APPEALS
Appellate Docket Number: 01-18-00210-CV                                                                                                 HOUSTON, TEXAS
                                                                                                                                         3/22/2018 3:46 PM
                                                                                                                                     CHRISTOPHER PRINE
Appellate Case Style:         ADB Interests, LLC and Ashley Black, Individually                                                                     CLERK

                        Vs.
                              Karen Wallace, Individually and d/b/a Journeyz Spa & Products

Companion Case No.: 2017-35441
                                                                                                                    FILED IN
                                                                                                             1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             3/22/2018 3:46:21 PM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                     Clerk
                                              Appellate Court:1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: ADB Interests, LLC                                       First Name:        Daniel
First Name:                                                                 Middle Name: J.
Middle Name:                                                                Last Name:         Kasprzak
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Johnson, Deluca, Kurisky & Gould, P.C.

Pro Se:                                                                     Address 1:         1221 Lamar, Suite 1000
                                                                            Address 2:
                                                                            City:              Houston
                                                                            State:     Texas                        Zip+4:   77010
                                                                            Telephone:         (713) 652-2525            ext.
                                                                            Fax:       (713) 652-5130
                                                                            Email:     dkasprzak@jdkglaw.com
                                                                            SBN:       11105300

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: ADB Interests, LLC                                       First Name:        George
First Name:                                                                 Middle Name: A.
Middle Name:                                                                Last Name:         Kurisky
Last Name:                                                                  Suffix:    Jr.
Suffix:                                                                     Law Firm Name: Johnson, Deluca, Kurisky & Gould, P.C.

Pro Se:                                                                     Address 1:         1221 Lamar, Suite 1000
                                                                            Address 2:




                                                                 Page 1 of 18
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:     77010
                                                    Telephone:         (713) 652-2525           ext.
                                                    Fax:       (713) 652-5130
                                                    Email:     gkurisky@jdkglaw.com
                                                    SBN:       11767700

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
Organization Name: ADB Interests, LLC               First Name:        Mark
First Name:                                         Middle Name: A.
Middle Name:                                        Last Name:         Bankston
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Johnson, Deluca, Kurisky & Gould, P.C.

Pro Se:                                             Address 1:         1221 Lamar, Suite 1000
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:     77010
                                                    Telephone:         (713) 652-2525           ext.
                                                    Fax:       (713) 652-5130
                                                    Email:     mbankston@jdkglaw.com
                                                    SBN:       24001430

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
Organization Name: ADB Interests, LLC               First Name:        Gregory
First Name:                                         Middle Name: J.
Middle Name:                                        Last Name:         Finney
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Johnson, Deluca, Kurisky & Gould, P.C.

Pro Se:                                             Address 1:         1221 Lamar, Suite 1000
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:     77010
                                                    Telephone:         (713) 652-2525           ext.
                                                    Fax:       (713) 652-5130
                                                    Email:     gfinney@jdkglaw.com
                                                    SBN:       24044430




                                           Page 2 of 18
I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Daniel J. Kasprzak
First Name:    Ashley                               Middle Name: J.
Middle Name:                                        Last Name:         Kasprzak
Last Name:     Black                                Suffix:
Suffix:                                             Law Firm Name: Johnson, Deluca, Kurisky & Gould, P.C.

Pro Se:                                             Address 1:         1221 Lamar, Suite 1000
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                        Zip+4:   77010
                                                    Telephone:         (713) 652-2525            ext.
                                                    Fax:       (713) 652-5130
                                                    Email:     dkasprzak@jdkglaw.com
                                                    SBN:       11105300

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        George
First Name:    Ashley                               Middle Name: A.
Middle Name:                                        Last Name:         Kurisky
Last Name:     Black                                Suffix:    Jr.
Suffix:                                             Law Firm Name: Johnson, Deluca, Kurisky & Gould, P.C.

Pro Se:                                             Address 1:         1221 Lamar, Suite 1000
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                        Zip+4:   77010
                                                    Telephone:         (713) 652-2525            ext.
                                                    Fax:       (713) 652-5130
                                                    Email:     gkurisky@jdkglaw.com
                                                    SBN:       11767700

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Mark
First Name:    Ashley                               Middle Name: A.
Middle Name:                                        Last Name:         Bankston
Last Name:     Black                                Suffix:
Suffix:                                             Law Firm Name: Johnson, Deluca, Kurisky & Gould, P.C.

Pro Se:                                             Address 1:         1221 Lamar, Suite 1000
                                                    Address 2:


                                           Page 3 of 18
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:     77010
                                                    Telephone:         (713) 652-2525           ext.
                                                    Fax:       (713) 652-5130
                                                    Email:     mbankston@jdkglaw.com
                                                    SBN:       24001430

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Gregory
First Name:    Ashley                               Middle Name: J.
Middle Name:                                        Last Name:         Finney
Last Name:     Black                                Suffix:
Suffix:                                             Law Firm Name: Johnson, Deluca, Kurisky & Gould, P.C.

Pro Se:                                             Address 1:         1221 Lamar, Suite 1000
                                                    Address 2:
                                                    City:              Houston
                                                    State:     Texas                    Zip+4:     77010
                                                    Telephone:         (713) 652-2525           ext.
                                                    Fax:       (713) 652-5130
                                                    Email:     gfinney@jdkglaw.com
                                                    SBN:       24044430

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
Organization Name: ADB Interests, LLC               First Name:        Wallace
First Name:                                         Middle Name: B.
Middle Name:                                        Last Name:         Jefferson
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Alexander Dubose Jefferson & Townsend LLP

Pro Se:                                             Address 1:         515 Congress Avenue, Suite 2350
                                                    Address 2:
                                                    City:              Austin
                                                    State:     Texas                    Zip+4:     78701
                                                    Telephone:         (512) 482-9300           ext.
                                                    Fax:       (512) 482-9303
                                                    Email:     wjefferson@adjtlaw.com
                                                    SBN:       00000019




                                           Page 4 of 18
I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
Organization Name: ADB Interests, LLC               First Name:        Marcy
First Name:                                         Middle Name: Hogan
Middle Name:                                        Last Name:         Greer
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Alexander Dubose Jefferson & Townsend LLP

Pro Se:                                             Address 1:         515 Congress Avenue, Suite 2350
                                                    Address 2:
                                                    City:              Austin
                                                    State:     Texas                    Zip+4:   78701
                                                    Telephone:         (512) 482-9300         ext.
                                                    Fax:       (512) 482-9303
                                                    Email:     mgreer@adjtlaw.com
                                                    SBN:       08417650

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
Organization Name: ADB Interests, LLC               First Name:        Nicholas
First Name:                                         Middle Name:
Middle Name:                                        Last Name:         Bacarisse
Last Name:                                          Suffix:
Suffix:                                             Law Firm Name: Alexander Dubose Jefferson & Townsend LLP

Pro Se:                                             Address 1:         515 Congress Avenue, Suite 2350
                                                    Address 2:
                                                    City:              Austin
                                                    State:     Texas                    Zip+4:   78701
                                                    Telephone:         (512) 482-9300         ext.
                                                    Fax:       (512) 482-9303
                                                    Email:     nbacarisse@adjtlaw.com
                                                    SBN:       24073872

I. Appellant                                        II. Appellant Attorney(s)
   Person      Organization (choose one)                    Lead Attorney
                                                    First Name:        Wallace
First Name:    Ashley                               Middle Name: B.
Middle Name:                                        Last Name:         Jefferson
Last Name:     Black                                Suffix:
Suffix:                                             Law Firm Name: Alexander Dubose Jefferson & Townsend LLP

Pro Se:                                             Address 1:         515 Congress Avenue, Suite 2350
                                                    Address 2:


                                           Page 5 of 18
                                                     City:              Austin
                                                     State:     Texas                    Zip+4:   78701
                                                     Telephone:         (512) 482-9300         ext.
                                                     Fax:       (512) 482-9303
                                                     Email:     wjefferson@adjtlaw.com
                                                     SBN:       00000019

I. Appellant                                         II. Appellant Attorney(s)
   Person       Organization (choose one)                    Lead Attorney
                                                     First Name:        Marcy
First Name:     Ashley                               Middle Name: Hogan
Middle Name:                                         Last Name:         Greer
Last Name:      Black                                Suffix:
Suffix:                                              Law Firm Name: Alexander Dubose Jefferson & Townsend LLP

Pro Se:                                              Address 1:         515 Congress Avenue, Suite 2350
                                                     Address 2:
                                                     City:              Austin
                                                     State:     Texas                    Zip+4:   78701
                                                     Telephone:         (512) 482-9300         ext.
                                                     Fax:       (512) 482-9303
                                                     Email:     mgreer@adjtlaw.com
                                                     SBN:       08417650

I. Appellant                                         II. Appellant Attorney(s)
   Person       Organization (choose one)                    Lead Attorney
                                                     First Name:        Nicholas
First Name:     Ashley                               Middle Name:
Middle Name:                                         Last Name:         Bacarisse
Last Name:      Black                                Suffix:
Suffix:                                              Law Firm Name: Alexander Dubose Jefferson & Townsend LLP

Pro Se:                                              Address 1:         515 Congress Avenue, Suite 2350
                                                     Address 2:
                                                     City:              Austin
                                                     State:     Texas                    Zip+4:   78701
                                                     Telephone:         (512) 482-9300         ext.
                                                     Fax:       (512) 482-9303
                                                     Email:     nbacarisse@adjtlaw.com
                                                     SBN:       24073872

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Lara

                                            Page 6 of 18
First Name:     Karen                                Middle Name: Hudgens
Middle Name:                                         Last Name:         Hollingsworth
Last Name:      Wallace                              Suffix:
Suffix:                                              Law Firm Name: Rusty Hardin & Associates, LLP
Pro Se:                                              Address 1:         1401 McKinney Street, Suite 2250
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77010
                                                     Telephone:         713-652-9000           ext.
                                                     Fax:       (713) 652-9800
                                                     Email:     lhollingsworth@rustyhardin.com
                                                     SBN:       00796790

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Rusty
First Name:     Karen                                Middle Name:
Middle Name:                                         Last Name:         Hardin
Last Name:      Wallace                              Suffix:
Suffix:                                              Law Firm Name: Rusty Hardin & Associates, LLP
Pro Se:                                              Address 1:         1401 McKinney Street, Suite 2250
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:   77010
                                                     Telephone:         713-652-9000           ext.
                                                     Fax:       (713) 652-9800
                                                     Email:     rhardin@rustyhardin.com
                                                     SBN:       08972800

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Ryan
First Name:     Karen                                Middle Name:
Middle Name:                                         Last Name:         Higgins
Last Name:      Wallace                              Suffix:




                                            Page 7 of 18
Suffix:                                                           Law Firm Name: Rusty Hardin & Associates, LLP
Pro Se:                                                           Address 1:         1401 McKinney Street, Suite 2250
                                                                  Address 2:
                                                                  City:              Houston
                                                                  State:     Texas                      Zip+4:   77010
                                                                  Telephone:         713-652-9000            ext.
                                                                  Fax:       713-652-9800
                                                                  Email:     rhiggins@rustyhardin.com
                                                                  SBN:       224007362

III. Appellee                                                     IV. Appellee Attorney(s)
    Person      Organization (choose one)                                 Lead Attorney
Organization Name: Karen Wallace d/b/a Journeyz Spa & Products    First Name:        Rusty
First Name:                                                       Middle Name:
Middle Name:                                                      Last Name:         Hardin
Last Name:                                                        Suffix:
Suffix:                                                           Law Firm Name: Rusty Hardin & Associates, LLP
Pro Se:                                                           Address 1:         1401 McKinney Street, Suite 2250
                                                                  Address 2:
                                                                  City:              Houston
                                                                  State:     Texas                      Zip+4:   77010
                                                                  Telephone:         713-652-9000            ext.
                                                                  Fax:       713-652-9800
                                                                  Email:     rhardin@rustyhardin.com
                                                                  SBN:       08972800

III. Appellee                                                     IV. Appellee Attorney(s)
    Person      Organization (choose one)                                 Lead Attorney
Organization Name: Karen Wallace d/b/a Journeyz Spa & Products    First Name:        Ryan
First Name:                                                       Middle Name:
Middle Name:                                                      Last Name:         Higgins
Last Name:                                                        Suffix:
Suffix:                                                           Law Firm Name: Rusty Hardin & Associates, LLP
Pro Se:                                                           Address 1:         1401 McKinney, Suite 2250
                                                                  Address 2:
                                                                  City:              Houston
                                                                  State:     Texas                      Zip+4:   77010
                                                                  Telephone:         713-652-9000            ext.
                                                                  Fax:       713-652-9800
                                                                  Email:     rhiggins@rustyhardin.com
                                                                  SBN:       24007362



                                                         Page 8 of 18
III. Appellee                                                     IV. Appellee Attorney(s)
    Person      Organization (choose one)                                 Lead Attorney
Organization Name: Karen Wallace d/b/a Journeyz Spa & Products    First Name:        Lara
First Name:                                                       Middle Name: Hudgins
Middle Name:                                                      Last Name:         Hollingsworth
Last Name:                                                        Suffix:
Suffix:                                                           Law Firm Name: Rusty Hardin & Associates, LLP
Pro Se:                                                           Address 1:         1401 McKinney, Suite 2250
                                                                  Address 2:
                                                                  City:
                                                                  State:     Texas                    Zip+4:     77010
                                                                  Telephone:         713-652-9000          ext.
                                                                  Fax:       713-652-9800
                                                                  Email:     lhollingsworth@rustyhardin.com
                                                                  SBN:       00796790




                                                         Page 9 of 18
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: February 28, 2018                         Type of judgment: Bench Trial
Date notice of appeal filed in trial court: March 19, 2018
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
Plaintiffs appeal the Trial Court's 12/13/2017 order of dismissal under the Texas Citizens Protection Act, and related, final order on fees
and sanctions 02/28/18. See Tex. Civ. P. & Rem Code Ann. § 27.008(b); Tex R. App. P. 25.1, 26.1(b), 28.1.
Parental Termination or Child Protection? (See TRAP 28.4):          Yes ■ No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes         No
If yes, please specify statutory or other basis for such status:
See Tex. Civ. P. & Rem Code Ann. § 27.008(b); Tex R. App. P. 25.1, 26.1(b), and 28.1.
Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?           Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed: March 19, 2018
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 10 of 18
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                          Bankruptcy Case Number:




IX. Trial Court And Record

Court:     334th Judicial District                                    Clerk's Record:
County: Harris                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 2017-35441                     Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: March 19, 2018
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Hon. Steven                                         Were payment arrangements made with clerk?
Middle Name: E.                                                                                                  Yes       No    Indigent
Last Name:        Kirkland
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         201 Caroline Street
Address 2 :
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     (713) 368-6640            ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?              Yes   No
Was reporter's record requested?           Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: March 19, 2018

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 11 of 18
   Court Reporter                                Court Recorder
   Official                                      Substitute



First Name:        Cynthia
Middle Name:
Last Name:          Berry
Suffix:
Address 1:          201 Caroline Street
Address 2:          C/O 334th Judicial District Court
City:              Houston
State:    Texas                         Zip + 4: 77002
Telephone:        (832) 927-1832          ext.
Fax:
Email: cynthia_berry@justex.net

X. Supersedeas Bond
Supersedeas bond filed:          Yes      No       If yes, date filed: March 19, 2018

Will file:    Yes           No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?            Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes    No

If no, please specify:While Plaintiffs will abide any Mediation Order, in light of the case's posture, mediation likely would be futile.
Has the case been through an ADR procedure?               Yes        No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?               Pre-Trial        Post-Trial    Other

If other, please specify:

Type of case? Other
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Review of the Trial Court's Dismissal of Plaintiffs' Lawsuit under the TCPA, including the Trial Court's rulings on Discovery, Commercial Speech,
Evidence, the award of Fees and Sanctions.

How was the case disposed of?          Dismissal
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Dismissal of all claims and sanctions of
                                                                                            $125,487.50.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                     Page 12 of 18
Attorney's fees (trial):    $125,487.50
Attorney's fees (appellate):   $110,050.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality? 12/13/17 Order was not final; 2/28/18 order disposes of fees and all remaining issues and awards appellate fees
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 13 of 18
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            March 22, 2018



Printed Name: Daniel J. Kasprzak                                                          State Bar No.:   11105300



Electronic Signature: /s/ Daniel J. Kasprzak
    (Optional)




                                                               Page 14 of 18
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on March 22, 2018         .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Daniel J. Kasprzak
                                                                                (Optional)

                                                                         State Bar No.:      11105300
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      March 22, 2018
Manner Served: Email

First Name:       Rusty

Middle Name:
Last Name:        Hardin
Suffix:
Law Firm Name: RUSTY HARDIN & ASSOCIATES, LLP
Address 1:        1401 McKinney Street, Suite 2250
Address 2:
City:             Houston
State     Texas                      Zip+4:    77010
 Telephone:       713-652-9000       ext.
Fax:      713-652-9800

Email:    rhardin@rustyhardin.com

If Attorney, Representing Party's Name: Defendants Karen Wallace, Individually, and d
Please enter the following for each person served:




                                                               Page 15 of 18
Date Served:      March 22, 2018
Manner Served: Email

First Name:       Ryan

Middle Name:
Last Name:        Higgins
Suffix:
Law Firm Name: RUSTY HARDIN & ASSOCIATES, LLP
Address 1:        1401 McKinney Street, Suite 2250
Address 2:
City:             Houston
State     Texas                      Zip+4:   77010
Telephone:        713-652-9000       ext.
Fax:      713-652-9800

Email:    rhiggins@rustyhardin.com

If Attorney, Representing Party's Name: Appellees Karen Wallace, Individually, and d/b
Please enter the following for each person served:

Date Served:      March 22, 2018
Manner Served: Email

First Name:       Lara

Middle Name: Hudgens
Last Name:        Hollingsworth
Suffix:
Law Firm Name: RUSTY HARDIN & ASSOCIATES, LLP
Address 1:        1401 McKinney Street, Suite 2250
Address 2:
City:             Houston
State     Texas                      Zip+4:   77010
Telephone:        713-652-9000       ext.
Fax:      713-652-9800

Email:    lhollingsworth@ruslyhardin.com

If Attorney, Representing Party's Name: Appellees Karen Wallace, Individually, and d/b
Please enter the following for each person served:




                                                           Page 16 of 18
Date Served:      March 22, 2018
Manner Served: Email

First Name:       Wallace

Middle Name: B.
Last Name:        Jefferson
Suffix:
Law Firm Name: ALEXANDER DUBOSE JEFFERSON & TOW
Address 1:        515 Congress Avenue, Suite 2350
Address 2:
City:             Austin
State     Texas                     Zip+4:    78701
Telephone:        (512) 482-9300    ext.
Fax:      512-482-9303

Email:    wjefferson@adjtlaw.com

If Attorney, Representing Party's Name: Appellants ADB Interests, LLC and Ashley Bl
Please enter the following for each person served:

Date Served:      March 22, 2018
Manner Served: Email

First Name:       Marcy

Middle Name: Hogan
Last Name:        Greer
Suffix:
Law Firm Name: ALEXANDER DUBOSE JEFFERSON & TOW
Address 1:        515 Congress Avenue, Suite 2350
Address 2:
City:             Austin
State     Texas                     Zip+4:
Telephone:        (512) 482-9300    ext.
Fax:      (512) 482-9303

Email:    mgreer@adjtlaw.com

If Attorney, Representing Party's Name: Appellants ADB Interests, LLC and Ashley Bl
Please enter the following for each person served:




                                                          Page 17 of 18
Date Served:      March 22, 2018
Manner Served: Email

First Name:       Nicholas

Middle Name:
Last Name:        Bacarisse
Suffix:
Law Firm Name: ALEXANDER DUBOSE JEFFERSON & TOW
Address 1:        515 Congress Avenue, Suite 2350
Address 2:
City:             Austin
State     Texas                    Zip+4:
Telephone:        (512) 482-9300   ext.
Fax:      (512) 482-9303

Email:    nbacarisse@adjtlaw.com

If Attorney, Representing Party's Name: Appellants ADB Interests, LLC and Ashley Bl




                                                          Page 18 of 18